DETAILED ACTION
Claims 1-18, 20 and 21 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claim 21 recites “…a computer readable code configured such that...", and its functional languages. 
Claim (claim 21) limitations has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “…a computer readable code configured such that...” coupled with its functional languages “…control an operating system of the data processing system to instantiate a plurality of data processing components and a communication component in a single memory address space of an operating system memory of the operating system…”, “…facilitate, using the communication component, data communication between the data processing components using a publish-subscribe messaging pattern...” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  “…a computer readable code configured such that...".
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-12 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “embedded system control program”.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-11, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/00041830 A1 to Yarvis et al. in view of U.S. Pub. No. 2018/0026942 A1 to De Ligt.

As to claim 1, Yarvis teaches a data processing system comprising:
a processor (Processor 2152) and memory (Storage 2158) and on which is running an operating system (Operating System), wherein a computer program executable for implementing a control application (Control System Application 1110) for controlling an embedded system is loaded in the memory which controls the operating system to instantiate in an operating system memory a plurality of data processing components (Sensors 1132/1134, Compute Nodes 1120/IoT devices) and a communication component (communication interfaces) (“...In the development of an industrial solution, an engineer may design a solution as a graph of modules that may be deployed into an IoT system. FIG. 11 illustrates an example industrial control application scenario, which specifically depicts the problem of maintaining the temperature of a tank of water 1130 by heating a surrounding oil jacket with a heater 1136. The temperature of the water and the temperature of the oil are monitored by respective sensors 1132, 1134 to control the process. A set of compute nodes 1120 may be available upon which the software modules may be deployed, some of which may be connected to the physical sensors and actuators in the system...In this example, a control engineer might design a control system application 1110 to perform functional operations, such as to control the temperature as a cascade control loop made up of a graph of software modules that may be deployed on the available compute nodes. A sensor module may read data from the master sensor 1132, which reads the value from a sensor in the water. This value is fed to the input of a PID (Proportional Integral Derivative) controller module (e.g., a controller with one or more proportional, integral, or derivative control elements), which attempts to meet a specific set point. The output of this PID controller is fed into a Scaling module, whose output establishes the set point of another PID controller. This second PID controller receives its input from a module that reads from the sensor in the oil (e.g., slave sensor 1134). The output of the second PID controller is sent to an actuator module that controls the heater element 1136. In an example, either PID controller may be a type of a controller incorporating proportional, integral, or derivative control (alone or in any combination), as part of any number of functional operations...To make this code self-descriptive, a module developer may create a module manifest for use with the software module, with the module manifest being used to identify and describe the key characteristics of the control environment for execution of the software module. In an example, the characteristics may include features such as: (a) communication interfaces (of the PID controller 1310), including a name of each interface, type (client, server, pub/sub), protocol (dds, opc-ua, http), or QoS requirements, if any; (b) parameters and default starting values (e.g., control parameters 1320); (c) platform requirements (e.g., instruction set, OS, RAM, storage, processing) (e.g., requirements 1350); (d) dependencies (e.g., libraries, hardware, input signals, etc.) (e.g., dependencies 1330); (e) deployment requirements (security, isolation, privacy, orchestration style); or (f) a signature (e.g., signature 1360) of the code module...IoT devices are physical objects that may communicate on a network, and may include sensors, actuators, and other input/output components, such as to collect data or perform actions from a real world environment. For example, IoT devices may include low-powered devices that are embedded or attached to everyday things, such as buildings, vehicles, packages, etc., to provide an additional level of artificial sensory perception of those things. Recently, IoT devices have become more popular and thus applications using these devices have proliferated.” paragraphs 0099/0100/0105/0137).
Yarvis is silent with reference to wherein said communication component is configured to facilitate data communication between the data processing components using a publish-subscribe messaging pattern, and said communication component and data processing components are instantiated in a single memory address space.  
De Ligt teaches wherein said communication component (IP broker) is configured to facilitate data communication between the data processing components using a publish-subscribe messaging pattern (“...Disclosed embodiments include process data transmission, calculation and optional visualization architectures and associated methods for controlling industrial processes that utilize IP communications based on a publisher subscriber pattern of a publisher/subscriber model to deliver (push) process data to clients such as operators at operator stations. Stored messages are organized at an IP broker around a tree of topics, and clients subscribe to messages stored at the IP broker that are delivered to client(s) that subscribe to a particular topic or to groups of topics. The data pushed to the clients is generally used by the client to fill GUI components in their display for representing process data with both text and graphics generally running at a personal computer (PC) at an operator station or a distributed control system (DCS), or by web applications visualized by Internet browsers on a PC or any mobile device or mobile apps running on smart phones or tablets...The IP broker is the central communication point in charge of dispatching all messages between the senders (field devices 110) and the rightful receivers (clients). Each client that publishes a message to the broker includes a topic into the message. The topic includes the routing information for the IP broker to use. Each client that wants to receive messages subscribes to a certain topic and the IP broker delivers all messages with the matching topic to the client. Therefore the respective clients don't have to “know” each other, as they only communicate over the topic. This architecture enables highly scalable solutions without dependencies between the data producers and the data consumers...” paragraphs 0010/0025), and 
said communication component (IP Broker 135b) and data processing components (Field Devices 110) are instantiated in a single memory address space (cache memory 135a.sub.1) (“...In the arrangement shown in FIG. 2, process data from the plant 105 acquired by data acquisition block 135 is stored in a cache memory 135a.sub.1 in the data acquisition module 135a. Typically the hosts are connected peer-to-peer to the data acquisition module 135a, with the host in FIG. 2 being the IP broker 135b which hosts the calculated data provided by the data acquisition module 135a. The IP broker 135b scans this cache memory 135a.sub.1 on regular basis to collect new field data. This means two asynchronous communication routines working with the same cache memory 135a.sub.1, meaning the data acquisition module 135a such as a scanner is polling the field data from the field devices 110 and is storing it in the cache memory 135a.sub.1while the IP broker 135b is polling the same cache memory 135a.sub.11 for updates. As the data acquisition module 135a and IP broker 135b both rely on the same cache memory 135a.sub.1, some latency can be expected...” paragraph 0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Yarvis with the teaching of De Ligt because the teaching of De Ligt would improve the system of Yarvis by providing a an intermediary computer program module that translates a message from the formal messaging protocol of the sender to the formal messaging protocol of the receiver.

As to claim 9, De Ligt teaches a data processing system according to claim 1, wherein the data processing components (Field Devices 110) and communication component (IP Broker 135b) are microservice components (publisher/subscriber model) (“...Disclosed embodiments include process data transmission, calculation and optional visualization architectures and associated methods for controlling industrial processes that utilize IP communications based on a publisher subscriber pattern of a publisher/subscriber model to deliver (push) process data to clients such as operators at operator stations. Stored messages are organized at an IP broker around a tree of topics, and clients subscribe to messages stored at the IP broker that are delivered to client(s) that subscribe to a particular topic or to groups of topics. The data pushed to the clients is generally used by the client to fill GUI components in their display for representing process data with both text and graphics generally running at a personal computer (PC) at an operator station or a distributed control system (DCS), or by web applications visualized by Internet browsers on a PC or any mobile device or mobile apps running on smart phones or tablets...The IP broker is the central communication point in charge of dispatching all messages between the senders (field devices 110) and the rightful receivers (clients). Each client that publishes a message to the broker includes a topic into the message. The topic includes the routing information for the IP broker to use. Each client that wants to receive messages subscribes to a certain topic and the IP broker delivers all messages with the matching topic to the client. Therefore the respective clients don't have to “know” each other, as they only communicate over the topic. This architecture enables highly scalable solutions without dependencies between the data producers and the data consumers...” paragraphs 0010/0025).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Yarvis with the teaching of De Ligt because the teaching of De Ligt would improve the system of Yarvis by providing a an intermediary computer program module that translates a message from the formal messaging protocol of the sender to the formal messaging protocol of the receiver.
As to claim 10, De Ligt a data processing system according to claim 9, wherein the data processing components and communication component are loosely coupled microservice components (“...Disclosed embodiments include process data transmission, calculation and optional visualization architectures and associated methods for controlling industrial processes that utilize IP communications based on a publisher subscriber pattern of a publisher/subscriber model to deliver (push) process data to clients such as operators at operator stations. Stored messages are organized at an IP broker around a tree of topics, and clients subscribe to messages stored at the IP broker that are delivered to client(s) that subscribe to a particular topic or to groups of topics. The data pushed to the clients is generally used by the client to fill GUI components in their display for representing process data with both text and graphics generally running at a personal computer (PC) at an operator station or a distributed control system (DCS), or by web applications visualized by Internet browsers on a PC or any mobile device or mobile apps running on smart phones or tablets...The IP broker is the central communication point in charge of dispatching all messages between the senders (field devices 110) and the rightful receivers (clients). Each client that publishes a message to the broker includes a topic into the message. The topic includes the routing information for the IP broker to use. Each client that wants to receive messages subscribes to a certain topic and the IP broker delivers all messages with the matching topic to the client. Therefore the respective clients don't have to “know” each other, as they only communicate over the topic. This architecture enables highly scalable solutions without dependencies between the data producers and the data consumers...” paragraphs 0010/0025).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Yarvis with the teaching of De Ligt because the teaching of De Ligt would improve the system of Yarvis by providing a an intermediary computer program module that translates a message from the formal messaging protocol of the sender to the formal messaging protocol of the receiver.
 
As to claims 11 and 21, see the rejection of claim 1 above.

As to claim 20, see the rejection of claim 10 above.

Claims 2, 3, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/00041830 A1 to Yarvis et al. in view of U.S. Pub. No. 2018/0026942 A1 to De Ligt as applied to claims 1 and 11 above, and further in view of CN 110008044 A to Xiao et al.

As to claim 2, Yarvis as modified by De Ligt teaches a data processing system according to claim 1, however it is silent with reference wherein the operating system is a real-time operating system.  
Xaio teaches wherein the operating system is a real-time operating system (VxWorks) (“...DDS (data distribution service) as a distributed communication middleware, the present application often found on PC terminal and an embedded platform, deploying such as VxWorks real-time operation system, especially for data distribution service the lower blind area of the prior art. However, in the DDS good distributed real-time embedded system data distribution characteristic has a great developing space, and has great market application prospect. In order to meet the market need for distributed data delivery function in real time embedded platform, at the same time to solve the above technical problem, the present invention provides a real-time operating system on the construction method of the RTI Connext DDS constructing distributed real-time communication middleware embedded in VxWorks6.6. by constructing the cross-compiler environment in Linux, the DDS source code for compiling, generating the library file by configuring the Wind River Workbench system call. furthermore, by means of xml file to realize each entity of the DDS and the configuration of the QoS, the generated code provides API for other components to call... In order to meet the market need for distributed data delivery function in real time embedded platform, at the same time to solve the above technical problem, the present invention provides a real-time communication middleware for constructing method for distributed embedded RTOS.This embedded RTOS is distributed real-time communication middleware using RTI Connext DDS constructed on the VxWorks6.6 embedded real-time operation system, wherein the intermediate entity comprises a domain participant (Domain Participant), topic (Topic), publisher (Publisher) and write data (Data Writer), recipient (Subcriber) and data receiver (Data Reader). QoS policy, such as file middleware comprises sending and receiving source code, DDS static link library, the DDS source code, data type conversion source code, middleware xml configuration file...” Abstract/summary).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Yarvis and De Ligt with the teaching of Xiao because the teaching of Xiao would improve the system of Yarvis and De Ligt by providing a software component that rapidly switches between tasks, giving the impression that multiple programs are being executed at the same time on a single processing core.

As to claim 3, De Ligt teaches a data processing system according to claim 2, wherein the communication component maintains a plurality of topics, and the data processing components are configured to:
 transmit data to be processed by other data processing components by publishing data to one of the plurality of topics, and 
receive data from other data processing components by subscribing to at least one of the plurality of topics (“...Disclosed embodiments include process data transmission, calculation and optional visualization architectures and associated methods for controlling industrial processes that utilize IP communications based on a publisher subscriber pattern of a publisher/subscriber model to deliver (push) process data to clients such as operators at operator stations. Stored messages are organized at an IP broker around a tree of topics, and clients subscribe to messages stored at the IP broker that are delivered to client(s) that subscribe to a particular topic or to groups of topics. The data pushed to the clients is generally used by the client to fill GUI components in their display for representing process data with both text and graphics generally running at a personal computer (PC) at an operator station or a distributed control system (DCS), or by web applications visualized by Internet browsers on a PC or any mobile device or mobile apps running on smart phones or tablets...The IP broker is the central communication point in charge of dispatching all messages between the senders (field devices 110) and the rightful receivers (clients). Each client that publishes a message to the broker includes a topic into the message. The topic includes the routing information for the IP broker to use. Each client that wants to receive messages subscribes to a certain topic and the IP broker delivers all messages with the matching topic to the client. Therefore the respective clients don't have to “know” each other, as they only communicate over the topic. This architecture enables highly scalable solutions without dependencies between the data producers and the data consumers...” paragraphs 0010/0025).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Yarvis and Xiao with the teaching of De Ligt because the teaching of De Ligt would improve the system of Yarvis and Xiao by providing an intermediary computer program module that translates a message from the formal messaging protocol of the sender to the formal messaging protocol of the receiver.

As to claims 12 and 13, see the rejection of claims 2 and 3 respectively.

Claims 4-6, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/00041830 A1 to Yarvis et al. in view of U.S. Pub. No. 2018/0026942 A1 to De Ligt and further in view of CN 110008044 A to Xiao et al. as applied to claims 3 and 13 above, and further in view of U.S. Pub. No. 2018/0189303 A1 to Mankovskii et al.

As to claim 4,  Yarvis as modified by De Ligt and Xiao teaches a data processing system according to claim 3, however it is silent with reference wherein the data processing components are configured to publish data to a given topic by appending a topic identifier to the data and communicate the data appended by the topic identifier to the communication component.
Mankovskii teaches wherein the data processing components are configured to publish data to a given topic by appending a topic identifier to the data and communicate the data appended by the topic identifier to the communication component (“...When the publisher node detects data from a data source, the publisher node communicates the data (or information) to the broker with an indication of a topic based on the information taxonomy and the data source (213). If a data source is a temperature sensor, the data may be 32 and a character Celsius. The publisher node can convert this data into information since the integer and string become a temperature measurement when combined. The publisher node can then communicate the information to the broker. In some embodiments, the publisher node communicates the data to the broker and the broker stores the data as information (e.g., associates the integer and character to be communicated as a temperature measurement). The information taxonomy of the publisher will include a leaf classification corresponding to the data source. The publisher node can use the leaf node classification (leaf node in terms of a tree type of information taxonomy) as the topic identifier communicated to the broker. The topic identifier for a data source can also be a configured identifier...” paragraph 0030).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Yarvis, De Ligt and Xiao with the teaching of Mankovskii because the teaching of Mankovskii would improve the system of Yarvis, De Ligt and Xiao by providing a unique alphanumeric identifier referencing a topic for hyperlinks and by programmers accessing the topic from applications.

As to claim 5, De Ligt teaches a data processing system according to claim 4, wherein the data processing components are configured to subscribe to a given topic by virtue of subscribe data maintained by 3the communication component, the subscribe data linking topics with one or more data processing components (“...Disclosed embodiments include process data transmission, calculation and optional visualization architectures and associated methods for controlling industrial processes that utilize IP communications based on a publisher subscriber pattern of a publisher/subscriber model to deliver (push) process data to clients such as operators at operator stations. Stored messages are organized at an IP broker around a tree of topics, and clients subscribe to messages stored at the IP broker that are delivered to client(s) that subscribe to a particular topic or to groups of topics. The data pushed to the clients is generally used by the client to fill GUI components in their display for representing process data with both text and graphics generally running at a personal computer (PC) at an operator station or a distributed control system (DCS), or by web applications visualized by Internet browsers on a PC or any mobile device or mobile apps running on smart phones or tablets...The IP broker is the central communication point in charge of dispatching all messages between the senders (field devices 110) and the rightful receivers (clients). Each client that publishes a message to the broker includes a topic into the message. The topic includes the routing information for the IP broker to use. Each client that wants to receive messages subscribes to a certain topic and the IP broker delivers all messages with the matching topic to the client. Therefore the respective clients don't have to “know” each other, as they only communicate over the topic. This architecture enables highly scalable solutions without dependencies between the data producers and the data consumers...” paragraphs 0010/0025).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Yarvis, Xiao and Mankovskii with the teaching of De Ligt because the teaching of De Ligt would improve the system of Yarvis, Xiao and Mankovskii by providing an intermediary computer program module that translates a message from the formal messaging protocol of the sender to the formal messaging protocol of the receiver.

As to claim 6, De Ligt teaches a data processing system according to claim 5, wherein, the communication component is configured to communicate received data associated with a topic to each data processing component that the subscribe data indicates is linked to that topic (“...Disclosed embodiments include process data transmission, calculation and optional visualization architectures and associated methods for controlling industrial processes that utilize IP communications based on a publisher subscriber pattern of a publisher/subscriber model to deliver (push) process data to clients such as operators at operator stations. Stored messages are organized at an IP broker around a tree of topics, and clients subscribe to messages stored at the IP broker that are delivered to client(s) that subscribe to a particular topic or to groups of topics. The data pushed to the clients is generally used by the client to fill GUI components in their display for representing process data with both text and graphics generally running at a personal computer (PC) at an operator station or a distributed control system (DCS), or by web applications visualized by Internet browsers on a PC or any mobile device or mobile apps running on smart phones or tablets...The IP broker is the central communication point in charge of dispatching all messages between the senders (field devices 110) and the rightful receivers (clients). Each client that publishes a message to the broker includes a topic into the message. The topic includes the routing information for the IP broker to use. Each client that wants to receive messages subscribes to a certain topic and the IP broker delivers all messages with the matching topic to the client. Therefore the respective clients don't have to “know” each other, as they only communicate over the topic. This architecture enables highly scalable solutions without dependencies between the data producers and the data consumers...” paragraphs 0010/0025).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Yarvis, Xiao and Mankovskii with the teaching of De Ligt because the teaching of De Ligt would improve the system of Yarvis, Xiao and Mankovskii by providing an intermediary computer program module that translates a message from the formal messaging protocol of the sender to the formal messaging protocol of the receiver.

As to claims 14-16, see the rejection of claims 4-6 respectively.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/00041830 A1 to Yarvis et al. in view of U.S. Pub. No. 2018/0026942 A1 to De Ligt and further in view of CN 110008044 A to Xiao et al. and further in view of U.S. Pub. No. 2018/0189303 A1 to Mankovskii et al. as applied to claims 1, and 16 above, and further in view of U.S. Pub. No. 2015/0120854 A1 to Bhat et al.

As to claim 7,  Yarvis as modified by De Ligt, Xiao and Mankovskii teaches a processing system according to claim 6, however it is silent with reference wherein the communication component is configured to: allocate a communication priority to each topic, and preferentially communicate data to the data processing components in accordance with the communication priority of the topic with which the data is associated. 
Bhat teaches wherein the communication component is configured to: allocate a communication priority to each topic, and preferentially communicate data to the data processing components in accordance with the communication priority of the topic with which the data is associated (“...Message prioritization program 134 sets the message priority value for each message based on the subscriber topic priority settings (step 206). In the depicted embodiment, each message is assigned a priority value based on the topic of the message and the subscriber priority settings. In the illustrative example referenced above, where a min-heap destination stream is being used, topic A and topic B will have different priority values assigned to them where the higher priority message, i.e. more important message, has a lower priority value applied to it. For example, if Topic A is deemed to be higher priority by the subscriber settings, then Topic A messages may have a priority value of 1 assigned while Topic B messages have a priority value of 2 assigned...Messaging prioritization program 134 delivers the messages to the subscriber’s destination stream (step 208). As discussed above, the destination stream is a data structure which orders the messages for delivery based on the relative priority of the messages. Therefore, in the above example, messages from Topic A would be delivered to the subscriber first, in the order in which they were published, and then messages from Topic B would be delivered in the order in which they were published...” paragraphs 0029/0030).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Yarvis, De Ligt, Xiao and Mankovskii and with the teaching of Bhat because the teaching of Bhat would improve the system of Yarvis, De Ligt, Xiao and Mankovskii by providing a technique for allowing for prioritized message delivery.

As to claim 17, see the rejection of claim 7 above.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/00041830 A1 to Yarvis et al. in view of U.S. Pub. No. 2018/0026942 A1 to De Ligt and further in view of CN 110008044 A to Xiao et al. as applied to claims 3 and 13 above, and further in view of U.S. Pub. No. 2003/0144894 A1 to Robertson et al.

As to claim 8, Yarvis teaches a data processing system according to claim 3, wherein the data processing system is a multi-core data processing system.
Robertson teaches the computer program executable is configured to implement a topic-based processor affinity technique by requesting the operating system bind processing tasks associated with one or more specific topics to one or more specific processor cores (“...topics to be added to the hierarchical space...2. a new Jini Lookup service (actually its URL) to be added to a topic node in the tree (the act of binding a Lookup service to a logical domain)... 3. Jini services that come online to find all the Jini Lookup services bound to some topic in order that the service might register itself in all the discovered Jini Lookup services, as well as to renew the leases periodically...4. service consumers to find one of the Lookup services bound to a topic in order that they may look up desired services...A callback mechanism is also required in order to notify services scoped to a specific area whenever a new Jini Lookup service becomes bound to that topic. There also needs to be a leasing mechanism in place that allows the Jini Lookup Services (or their agents) to periodically renew their binding to a directory topic area. Consistent with Jini leasing philosophy, should a Lookup Service or its CPU crash, no stale garbage information should remain for long within the directory data stores...This component (in accordance with one exemplary embodiment is a heavy process itself, executed via boot script provides an API that allows requesters to request that a heavyweight process be forked. In accordance with exemplary embodiments of the present invention, each CPU runs one of these. These may be used, in accordance with exemplary embodiments of the present invention, to permit a new Jini Lookup service to be launched when a client requests the creation of a Jini Lookup and that it be bound to a directory topic. The HeavyProcessLauncher is itself a Jini service. Local Jini lookup can find the HeavyProcessLauncher on any given CPU host by filtering the service lookup by the host-name attribute. Requests to the HeavyProcessLauncher will typically come from ManagementAgents running in ManagementAgentServices. While the typical ManagementAgent sees to the dynamic launching of Jini services into a service container, some ManagementAgents will see to the deployment of a service by requesting the HeavyProcessLauncher to do a process exec on a specific CPU. Again, this may be the approach that we use to launch the global Jini Lookup services that are bound to topic areas in the directory...” paragraphs 0306-03100502). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Yarvis and Xiao with the teaching of Robertson because the teaching of Robertson would improve the system of Yarvis and Xiao by providing a technique for binding or mapping of one computing component to another to allow for seamless bridging of communication between the two or more computing components.

As to claim 18, see the rejection of claim 8 above.

Response to Arguments
Applicant's arguments filed 08/24/22 have been fully considered but they are not persuasive. Applicants argued in substance that (1) the offices’ interpretation of claim 21 as means-plus-function under 35 U.S.C. § 112(f) appears to be improper and (2) De Ligt does not disclose that its IP broker 135b and field devices 110 are instantiated in a single memory address space, as specified by claim 1, at least since the IP broker 135b and field devices 110 are implemented on separate devices.
The Examiner traverses Applicants arguments.
As to point (1), the claimed “computer readable code” is not a generic placeholder and as such claim 21 does not invoke means-plus-function under 35 U.S.C. § 112(f). As a result the Examiner would continue to maintain the “DO NOT INVOKE” means-plus-function under 35 U.S.C. § 112(f).
As to point (2), the De Ligt prior art discloses The IP broker is the central communication point and provides a publisher subscriber pattern for dispatching all messages between the senders (field devices 110) and the receivers (clients). The clients publish messages to the broker includes a topic into the message. The clients that wants to receive messages subscribes to a certain topic and the IP broker delivers all messages with the matching topic to the client. The IP broker in a data acquisition block 135, comprise a Communication Interface Unit (CIU) for dispatching all messages between the senders (field devices 110) and the receivers (clients). The IP broker communicates the senders and receivers using a cache memory and thus sharing a common or single memory space.
Additionally, the instant distant disclosure includes the following:
“...In keeping with conventional embedded system software, the embedded system control application is divided into a plurality of data processing components (for example "microservice" components) which are logical components of the embedded system control application, each typically responsible for a discrete aspect of the functionality provided by the35 embedded d system control application and each typically allocated a memory location in the operating system memory. Docket No.: 55635-00009 10As shown in Figure 2, in accordance with certain embodiments of the invention, the components of the embedded system control application, when loaded into memory, provide a plurality of discrete microservice components 201, 202, 203, 204, 205, co-located in a single5 address space 206 of the operating system memory. As is known in the art, a single address space is a continuous range of valid addresses in the operating system memory that the operating system allocates to the embedded system control application...”
In essence the idea of single address space is not novel.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757. The examiner can normally be reached Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SOUGH HYUNG can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES E ANYA/Primary Examiner, Art Unit 2194